Title: To Thomas Jefferson from Pierre Samuel Du Pont de Nemours, 20 January 1802
From: Nemours, Pierre Samuel Du Pont de
To: Jefferson, Thomas


          
            Monsieur le President
            New York 20 Janvier 1802.
          
          Il vous arrive d’Espagne, où ils ne sont pas très communs, quoique ce ne soit pas le premier que vous ait envoyé la cour de Madrid, un Philosophe qui est entièrement de votre Religion et de la mienne.
          Je vous demande à l’un et à l’autre quand vous ferez ensemble des oraisons à la très Sainte liberté d’avoir quelque mémoire de
          Votre respectueux et Zêlé serviteur
          
            Du Pont (de Nemours)
          
         
          Editors’ translation
          
            Mister President
            New York, 20 January 1802
          
          A philosopher is coming to you from Spain who fully shares your religion and mine. Such people are not very common there, although he is not the first one whom the court of Madrid has sent to you.
          I request both of you, when you address prayers together to most Holy Liberty, to keep in mind
          Your respectful and zealous servant
          
            Du Pont (de Nemours)
          
        